—Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that the evidence is legally insufficient to support the conviction of burglary in the second degree (Penal Law § 140.25 [2]). The evidence, viewed in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), establishes beyond a reasonable doubt that the entry by defendant into his cousin’s cabin was unlawful (see, People v Barnes, 210 AD2d 491, lv denied 85 NY2d 906); the cabin is a “dwelling” as defined in Penal Law § 140.00 (3) (see, People v Sheirod, 124 AD2d 14, 17-18, lv denied 70 NY2d 656); and defendant intended to commit a crime when he entered the cabin (see, People v Mitchell, 254 AD2d 830, 831, lv denied 92 NY2d 984). We also reject defendant’s contention that the evidence is legally insufficient to support the conviction of unlawful imprisonment in the second degree (Penal Law § 135.05; see, People v Boyd, 122 AD2d 273, 275). County Court properly permitted the People to introduce expert testimony regarding learned helplessness syndrome and battered woman syndrome (see, People v Hryckewicz, 221 AD2d 990, 990-991, lv denied 88 NY2d 849). Defendant’s contention that the court’s burglary charge is erroneous is not preserved for our review (see, CPL 470.05 [2]), and we decline to exercise our power to review it as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). The sentence is not unduly harsh or severe. (Appeal from Judgment of Oneida County Court, Dwyer, J. — Burglary, 2nd Degree.) Present — Pigott, Jr., P. J., Green, Pine, Balio and Lawton, JJ.